Citation Nr: 0818867	
Decision Date: 06/06/08    Archive Date: 06/18/08

DOCKET NO.  05-13 198	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for chronic fatigue 
syndrome (CFS), as due to an undiagnosed illness.

2.  Entitlement to service connection for joint and muscle 
pain claimed as fibromyalgia.  

3.  Entitlement to service connection for irritable bowel 
syndrome (IBS), as due to an undiagnosed illness.

4.  Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service 
connection for a psychiatric disability, to include 
depression.

5.  Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service 
connection for a skin rash or infection of the feet.

6.  Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service 
connection for headaches.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. Morgan, Counsel


INTRODUCTION

The veteran served on active duty from March 1975 to March 
1979 and from December 1990 to June 1991.  Service in 
Southwest Asia is indicated by the evidence of record.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 rating decision of the 
Winston-Salem, North Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA).

The veteran participated in a Central Office hearing with the 
undersigned in June 2006.  A transcript of that hearing has 
been associated with the claims folder.  The Board notes that 
during her hearing, she withdrew her claim of entitlement to 
service connection for short term memory loss.

This matter was previously before the Board in March 2007.  
At that time, it was remanded to the RO via the Appeals 
Management Center (AMC) for additional development.  That 
development has been completed.  In the February 2008 
Supplemental Statement of the Case (SSOC) the AMC continued 
to deny the veteran's claims.  The matters have been returned 
to the Board for further appellate review.  

For good cause shown, this matter has been advanced on the 
Board's docket.  38 C.F.R. § 20.900 (c) (2007).  

Clarification of the issues on appeal. 

In the Board's March 2007 decision, the veteran's initial 
claim of entitlement to service connection of post-traumatic 
stress disorder (PTSD) was denied.  The matter of entitlement 
to service connection of PTSD has been adjudicated and is no 
longer before the Board.  To the extent that the veteran is 
seeking entitlement to a mental health disorder other than 
PTSD that was the subject of an unappealed December 1992 
rating decision.  The veteran's request to reopen that 
previously denied claim was remanded by the Board in March 
2007.  Thus, the matter which remains on appeal concerning 
psychiatric disability is limited to the request to reopen 
the previously denied claim of entitlement to service 
connection of a psychiatric disability other than PTSD.    


FINDINGS OF FACT

1.  The veteran served in Southwest Asia during the Persian 
Gulf War.

2.  The competent and probative medical evidence of record is 
against a finding that the veteran's fatigue complaints are 
related to service, to include an undiagnosed illness 
incurred in Southwest Asia.   

3.  The competent and probative medical evidence of record is 
against a finding that the veteran's bowel complaints are 
related to service, to include an undiagnosed illness 
incurred in Southwest Asia.   

4.  The competent and probative medical evidence of record is 
against a finding that the veteran's joint and muscle ache 
complaints are related to service, to include an undiagnosed 
illness incurred in Southwest Asia.   

5.  In a December 1992 rating decision, the RO denied the 
veteran's claim of entitlement to service connection of a 
psychiatric disability other than PTSD.  The veteran did not 
appeal.  

6.  Since the December 1992 decision, evidence has not been 
submitted which raises a reasonable possibility of 
substantiating the veteran's claim for entitlement to a 
psychiatric disability other than PTSD.  

7.  In a November 1996 rating decision, the RO denied the 
veteran's claim of entitlement to service connection of a 
bilateral foot rash.  The veteran did not appeal.  

8.  Since the November 1996 decision, evidence has not been 
submitted which raises a reasonable possibility of 
substantiating the veteran's claim for bilateral foot rash.  

9.  In a March 1995 rating decision, the RO declined to 
reopen the veteran's previously denied claim of entitlement 
to service connection of headaches including claimed as 
secondary to an undiagnosed illness.  The veteran did not 
appeal.  

10.  Since March 1995 decision, evidence has not been 
submitted which raises a reasonable possibility of 
substantiating the veteran's claim for headaches including as 
due to an undiagnosed illness.  
  

CONCLUSIONS OF LAW

1.  Service connection of a condition which manifests as 
chronic fatigue syndrome, including as due to an undiagnosed 
illness, is not warranted.  38 U.S.C.A. 
§§ 1110, 1117, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.317 
(2007).

2.  Service connection of a condition which manifests as 
irritable bowel syndrome, including as due to an undiagnosed 
illness, is not warranted.  38 U.S.C.A. 
§§ 1110, 1117, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.317 
(2007).

3.  Service connection of a condition which manifests as 
muscle and joint pain, including as due to an undiagnosed 
illness, is not warranted.  38 U.S.C.A. §§ 1110, 1117, 1131 
(West 2002); 38 C.F.R. §§ 3.303, 3.317 (2007).
  
4.  The December 1992 rating decision is final.  Evidence 
submitted since the December 1992 rating decision is not new 
and material.  The claim of entitlement to service connection 
of a psychiatric condition other than PTSD is not reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2007). 38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2007).

5.  The November 1996 rating decision is final.  Evidence 
submitted since the November 1996 rating decision is not new 
and material.  The claim of entitlement to service connection 
of a bilateral foot rash is not reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2007).

6.  The March 1995 rating decision is final.  Evidence 
submitted since the March 1995 rating decision is not new and 
material.  The claim of entitlement to service connection of 
headaches is not reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2007).
   

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking entitlement to service connection of a 
variety of conditions which she in essence contends are a 
result of an undiagnosed illness secondary to military 
service in Southwest Asia.  

In the interest of clarity, the Board will initially discuss 
certain preliminary matters. The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence with respect to the issues on appeal.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (the VCAA).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate claims 
for VA benefits.  The VCAA also redefines the obligations of 
VA with respect to its statutory duty to assist claimants in 
the development of their claims. 
 See 38 U.S.C.A. §§ 5103, 5103A (West 2002).

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 4.3 (2007).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.



Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim. As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant. See 
38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

Crucially, with respect to the veteran's claims the RO 
informed the veteran of VA's duty to assist her in the 
development of her claims in a letter dated June 26, 2003.  
The letter advised the veteran of the provisions relating to 
the VCAA.  Specifically, the veteran was advised in this 
letter that VA would obtain all evidence kept by the VA and 
any other Federal agency, including VA facilities and service 
medical records.  She was also informed that VA would, on her 
behalf, make reasonable efforts to obtain relevant private 
medical records not held by a Federal agency as long as she 
completed a release form for such.  The letter specifically 
informed the veteran that for records she wished for VA to 
obtain on her behalf she must provide enough information 
about the records so that VA can request them from the person 
or agency that has them.  Finally, the letter set out the 
elements of a successful claim of entitlement to service 
connection and included an enclosure entitled "Submitting 
evidence for claims about GULF WAR UNDIAGNOSED ILLNESSES".  
[Emphasis as in the original letter.]  

The June 2003 letter fully satisfied the duty to notify 
provision with respect to the with respect to the initial 
service connection claims.  See 38 U.S.C.A. § 5103(a) (West 
2002 & West. Supp. 2006); 38 C.F.R. § 3.159(b)(1) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  This 
letter was sent prior to initial adjudication of the 
veteran's claim.  See Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II).

Though the veteran was not provided with notification of 
disability ratings and effective date matters, in compliance 
with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
she was not prejudiced by such.  Since the claims are being 
denied, any questions as to the appropriate disability rating 
or effective date to be assigned are rendered moot.

With respect to the veteran's new and material evidence 
claims, in Kent v. Nicholson, 20 Vet. App. 1 (2006), the 
Court specifically addressed VCAA notice requirements in the 
context of a veteran's request to reopen a previously and 
finally denied claim.  The Court found that VA must notify a 
claimant of the evidence and information that is necessary to 
reopen the claim, and must provide notice that describes what 
evidence would be necessary to substantiate the element or 
elements required to establish service connection that were 
not found in the previous denial. As required by the Board's 
March 2007 remand, the notice requirements of the VCAA have 
been satisfied with respect to the issues on appeal of 
whether the veteran submitted new and material evidence as to 
the veteran's previously denied claims.  Specifically, a 
March 2007 letter addressed the unestablished elements of 
each of the previously denied claims.  The veteran was 
afforded an opportunity to submit additional evidence in 
response to this notice.  In February 2008 the claims were 
readjudicated.  Accordingly, adequate notice was provided and 
any timing errors have been cured.  See Overton v. Nicholson, 
20 Vet. App. 427, 437 (2006) [A timing error may be cured by 
a new VCAA notification followed by a readjudication of the 
claim].

The veteran's representative has not alleged that the veteran 
has received inadequate VCAA notice.  The veteran is 
obviously aware of what is required of her and of VA.  
Because there is no indication that there exists any evidence 
which could be obtained which would have an effect on the 
outcome of this case, no further VCAA notice is necessary. 
See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the veteran].

In short, the Board concludes that the notice provisions of 
the VCAA have been complied with to the extent required under 
the circumstances presented in this case.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate claims for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  See 38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2007).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate these claims, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating any of them.  In particular, the RO has 
obtained the veteran's service medical records, VA medical 
treatment records, and private medical records pertaining to 
her claims.  She was accorded a VA examination in December 
2007.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2007).  As noted in the Introduction, the veteran and her 
representative presented evidence and testimony in support of 
the veteran's claim at a hearing before the undersigned VLJ 
in June 2006.

With respect to the veteran's new and material evidence 
claims, however, under the VCAA, VA's statutory duty to 
assist a claimant in the development of a previously finally 
denied claim does not attach until the claim has been 
reopened based on the submission of new and material 
evidence.  Once a claim is reopened, the VCAA provides that 
VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by VA, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  See 38 U.S.C.A. § 5103A (West 
2002).

Accordingly, the Board will proceed to a decision on the 
merits as to both the original and new and material evidence 
claims.


Pertinent law and regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2007).

In order to establish service connection for a claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and the evaluation of its 
credibility and probative value.   See Baldwin v. West, 13 
Vet. App. 1, 8 (1999).

1.  Entitlement to service connection for chronic fatigue 
syndrome (CFS), as due to an undiagnosed illness.

Pertinent law and regulations

Service connection - in general

Essential to the award of service connection is the existence 
of a disability.  Without it, service connection cannot be 
granted.  See Brammer v. Derwinski, 3 Vet. App. 233, 225 
(1992) [noting that service connection presupposes a current 
diagnosis of the claimed disability]; see also Chelte v. 
Brown, 10 Vet. App. 268 (1997) [observing that a "current 
disability" means a disability shown by competent medical 
evidence to exist at the time of the award of service 
connection].



Service connection - undiagnosed illnesses

For service members who served in the Southwest Asia theater 
of operations during the Persian Gulf War and who exhibit 
objective indications of chronic disability manifested by one 
or more specific signs or symptoms, such disability may be 
service connected provided that it became manifest during 
active service in the Southwest Asia theater of operations or 
to a degree of 10 percent or more not later than December 31, 
2011; and provided that the disability cannot be attributed 
to any known clinical diagnosis.  See 38 U.S.C.A. §§ 1117 
(West 2002); 38 C.F.R. § 3.317(a)(1) (2007).

"Objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  
Signs or symptoms which may be manifestations of undiagnosed 
illness include, but are not limited to: fatigue, signs or 
symptoms involving skin, headache, muscle pain, joint pain, 
neurologic signs or symptoms, neuropsychological signs or 
symptoms, signs or symptoms involving the respiratory system 
(upper or lower), sleep disturbances, gastrointestinal signs 
or symptoms, cardiovascular signs or symptoms, abnormal 
weight loss, and menstrual disorders.  See 38 C.F.R. 
§ 3.317(a)(2).  

Disabilities that have existed for six months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a six-month period will be 
considered chronic.  The six-month period of chronicity will 
be measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.  Id. at (a)(3).

Compensation shall not be paid under 38 C.F.R. § 3.317 if (1) 
there is affirmative evidence that an undiagnosed illness was 
not incurred during active military, naval, or air service in 
the Southwest Asia theater of operations during the Persian 
Gulf War; or (2) there is affirmative evidence that an 
undiagnosed illness was caused by a supervening condition or 
event that occurred between the veteran's most recent 
departure from active duty in the Southwest Asia theater of 
operations during the Persian Gulf War and the onset of the 
illness; or (3) there is affirmative evidence that the 
illness is the result of the veteran's own willful misconduct 
or the abuse of alcohol or drugs.  Id. at (c).

Analysis

The veteran is seeking entitlement to service connection of a 
condition which manifests as chronic fatigue.  She contends 
that this disability is part of an undiagnosed illness 
contracted secondary to her service in Southwest Asia.  The 
Board will also consider whether or not service connection 
may be granted under the general provisions for service 
connection.    

Persian Gulf War illness

At the outset, the Board notes that the record shows that the 
veteran served in Southwest Asia during the Persian Gulf War.  

The medical evidence of record including the ongoing private 
treatment records does not include any diagnosed chronic 
fatigue disorder and specifically includes a medical opinion 
which finds that no such condition exists.  The December 2007 
VA examination opinion took into account the veteran's entire 
medical history and concluded that no chronic fatigue 
syndrome existed and further that the veteran's fatigue 
complaints were attributed to diagnosed conditions of 
depression and spondylarthropathy. 

The question before the Board then becomes whether or not 
there is affirmative evidence against a finding that any 
undiagnosed chronic fatigue condition was caused by the 
veteran's service in Southwest Asia.  See 38 C.F.R. § 3.317 
(c)(2007).  Such evidence in fact exists.  As stated above, 
the December 2007 examination report contained a specific 
finding that to the extent that the veteran suffered from 
fatigue such was a symptom of diagnosed conditions which were 
unrelated to service and specifically concluded that "The 
veteran does not have an undiagnosed illness at this time 
which could suggest Gulf War Syndrome."  

The affirmative competent medical evidence is therefore 
against a relationship between either claimed condition and 
the veteran's service in Southwest Asia.  No undiagnosed 
illness has been identified.

There is no competent medical evidence to the contrary.  The 
veteran herself has asserted that such a relationship exists.  
However, as a lay person without medical training she is not 
a source of competent medical evidence.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992).  Accordingly, her 
assertions do not overcome the affirmative evidence from the 
December 2007 VA examiner which finds that the veteran's 
subjectively reported fatigue is not related to the veteran's 
service in Southwest Asia.  

Accordingly, the provisions of 38 C.F.R. § 3.317 (2007) do 
not apply.  

Direct service connection 

The Board has given thought to whether service connection may 
be granted for the veteran's claimed fatigue regardless of 
the inapplicability of the undiagnosed illness provisions.  
Cf. Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir. 
1994).

As noted above, in order to establish direct service 
connection for a claimed disorder, there must be (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson, supra.  The Board 
will address each Hickson element in turn.

With regard to element (1), current disability, as alluded to 
above the medical evidence in this case, in particular the 
examination in December 2007, does not show that a diagnosed 
illness manifested by chronic fatigue syndrome exists.  In 
that regard, the Board notes that the December 2007 medical 
opinion based upon the examiner's medical judgment and with 
reference to the veteran's prior medical record determined 
that there was no separately diagnosed disability which 
accounted for the veteran's fatigue syndromes.    

The Board has no reason to doubt that the veteran experiences 
fatigue.  However, symptoms alone, without a diagnosed or 
identifiable underlying malady or condition, do not in and of 
themselves constitute a disability for which service 
connection may be granted.  See Sanchez-Benitez v. West, 13 
Vet. App. 282, 285 (1999).  To the extent that the medical 
evidence indicates that the claimed disability may be 
symptoms of the veteran's non service-connected depression or 
spondylarthropathy, as was found by the VA examiner in 
December 2007, this manifestly is no basis for service 
connection of fatigue.

Thus, the Board finds that element (1) is not satisfied and 
that the claim fails on that basis alone.

For the sake of completeness, the Board will briefly address 
the remaining two Hickson elements.  See Luallen v. Brown, 8 
Vet. App. 92, 95-6 (1995), citing Holbrook v. Brown, 8 Vet. 
App. 91, 92 (1995) [the Board has the fundamental authority 
to decide a claim in the alternative].

Regarding the second Hickson element, in-service disease or 
injury, the Board has reviewed the veteran's service medical 
records.  There is no entry in those records which indicates 
the veteran complained of or sought treatment for fatigue 
during service.  

After a review of all the records, the Board finds that the 
medical evidence does not indicate the veteran had any 
condition involving fatigue during service, and that, 
therefore, element (2) is also not satisfied.

With regard to the third Hickson element, medical evidence of 
a nexus between an in-service injury or disease and a current 
disability, the Board finds that the evidence is also 
lacking.  Indeed, because there is no medical evidence of a 
current disability or an in-service injury or disease, there 
can be no evidence of a nexus. The claim fails on this basis 
as well.

Accordingly, direct service connection for chronic fatigue 
syndrome is not warranted.  The benefit sought on appeal is 
denied.

2.  Entitlement to service connection for irritable bowel 
syndrome (IBS), as due to an undiagnosed illness.

Analysis

The veteran is also seeking entitlement to service connection 
of irritable bowel syndrome including as due to an 
undiagnosed illness.   As with the previous issue, the Board 
will separately discuss the veteran's theory of entitlement 
as a Persian Gulf War veteran as well as under the legal 
provisions generally pertaining to service connection.  The 
relevant law and regulations concerning service connection of 
undiagnosed illness has been set out above and will not be 
repeated.    

Persian Gulf War illness

The medical evidence including the December 2007 VA 
examination shows that the veteran has been diagnosed with 
IBS.  

As noted above, under the provisions of specific legislation 
enacted to assist veterans of the Persian Gulf War, service 
connection may be established for a qualifying chronic 
disability which became manifest either during active service 
in the Southwest Asia theater of operations during the 
Persian Gulf War or to a degree of 10 percent or more not 
later than December 31, 2011.  See 38 C.F.R. § 3.317(a)(1)(i) 
(2007).  The term "qualifying chronic disability" includes 
IBS.  See 38 C.F.R. § 3.317(a)(2)(i)(B)(3)(2007).  

However, service connection will not be established if there 
is affirmative evidence that the qualifying disability was 
not incurred during service in Southwest Asia.  See 38 C.F.R. 
§ 3.317(c)(1)(2007).  Such is the case here.  The December 
2007 VA examiner specifically determined that the medical 
evidence did not support a conclusion that the veteran's IBS 
was related to her service in the Gulf.  There is no 
competent medical evidence to the contrary.  

Accordingly, the criteria for the establishment of service 
connection under 38 C.F.R. § 3.317 have not been met for IBS.    

Direct service connection

The Board has also considered direct service connection of 
IBS.  See Combee v. Brown, supra.

As discussed above, in order for service connection to be 
granted, there must be 
(1) a current disability; (2) in-service disease or injury; 
and (3) medical nexus.  See Hickson, supra.  

With respect to the first element, IBS has been diagnosed.  
Hickson element (1) is accordingly satisfied.  

With respect to in-service incurrence of disease or injury, a 
review of the veteran's service medical records reflect only 
transitory complaints of nausea during her first period of 
service and a reference to transitory stomach flu during her 
Southwest Asia service but do not show diagnosis of any 
gastrointestinal condition during service.  No 
gastrointestinal disorder was found at the time of the May 
1991 separation examination.  Accordingly, in-service 
incurrence of illness is not shown.  

Turning to the final element, medical nexus, there is of 
record only one source of competent and probative medical 
evidence:  the December 2007 VA examination.  The examiner 
concluded that IBS was not related to any event in service, 
to include service in the Persian Gulf.  There is no 
competent medical evidence to the contrary.  To the extent 
that the veteran herself contends that this disability is 
related to her military service, it is well established that 
lay persons without medical training, such as the veteran, 
are not competent to attribute symptoms to a particular 
cause.  See Espiritu supra.

Accordingly, as the weight of the competent and probative 
medical evidence is against a finding that the veteran's IBS 
is related to events in service, Hickson element (3), medical 
nexus, is also not met.  

In conclusion, for reasons and bases expressed above the 
Board concludes that a preponderance of the evidence is 
against the veteran's claim of entitlement to service 
connection for IBS.  The benefit sought on appeal is denied.  

3.  Entitlement to service connection for joint and muscle 
pain claimed as fibromyalgia.  

Analysis

Again, the Board will separately discuss the veteran's theory 
of entitlement as a Persian Gulf War veteran as well as under 
the legal provisions generally pertaining to service 
connection in considering the claim of entitlement to service 
connection of joint and muscle pain.  The prior discussion of 
the relevant law and regulations concerning service 
connection of undiagnosed illness is also incorporated by 
reference.  

Persian Gulf War illness

Based on a review of the competent and probative medical 
evidence of record, the Board has concluded that the 
provisions of 38 C.F.R. § 3.317 do not apply.  With respect 
to joint and muscle aches, the veteran's private treatment 
records indicate a diagnosis of spondylarthropathy.  Because 
a specific disorder has been diagnosed, 38 C.F.R. 3.317, 
which pertains to undiagnosed conditions, does not apply.  

Moreover, the December 2007 VA examiner specifically 
determined that the medical evidence did not support a 
conclusion that the veteran's spondylarthropathy was related 
to a undiagnosed illness contracted in the Gulf.  There is no 
competent medical evidence to the contrary.  

Accordingly, the criteria for the establishment of service 
connection for an undiagnosed illness incurred during the 
Gulf War have not been met.    

Direct service connection

The Board has given thought to whether service connection may 
be granted for the veteran's spondylarthropathy regardless of 
the inapplicability of the undiagnosed illness provisions.  
See Combee v. Brown, supra.

In the interest of clarity a Hickson analysis will again be 
employed.  With respect to the current disability, as has 
been discussed above spondylarthropathy has been diagnosed.  
Hickson element (1) is accordingly satisfied.  

With respect to the second Hickson element, in-service 
incurrence of disease or injury, a review of the veteran's 
service medical records do not show diagnosis of any joint 
condition during service.  None was found in the May 1991 
separation examination.  Accordingly, in-service incurrence 
of illness is not shown.  

Turning to the final element, medical nexus, there is of 
record only one source of competent and probative medical 
evidence:  the December 2007 VA examination, which found that 
the veteran's spondylarthropathy was not related to any event 
in service, to include service in the Persian Gulf.  There is 
no competent medical evidence to the contrary.  To the extent 
that the veteran herself contends that spondylarthropathy is 
related to her military service, as noted elsewhere in this 
decision, the veteran is not a competent source of medical 
opinion evidence.  See Espiritu, supra.

Accordingly, as the weight of the competent and probative 
medical evidence is against a finding that the veteran's 
spondylarthropathy is related to events in service, Hickson 
element (3), medical nexus, is also not met.  

As the criteria for the establishment of service connection 
have not been met, the benefit sought on appeal, entitlement 
to service connection of muscle and joint aches, is denied.  

New and material evidence claims

Pertinent law and regulations

Finality/new and material evidence

In general, unappealed RO rating decisions are final.  See 38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2007).  
Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim 
may be reopened when new and material evidence is presented 
or secured with respect to that claim.

The regulation provides that new evidence means existing 
evidence not previously submitted to agency decision makers.  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unsubstantiated fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  See 38 C.F.R. § 3.156(a) (2007).

An adjudicator must follow a two-step process in evaluating 
previously denied claims.  First, the adjudicator must 
determine whether the evidence added to the record since the 
last final decision is new and material.  If new and material 
evidence is presented or secured with respect to a claim that 
has been finally denied, the claim will be reopened and 
decided upon the merits.  Once it has been determined that a 
claimant has produced new and material evidence, the 
adjudicator must evaluate the merits of the claim in light of 
all the evidence, both new and old, after ensuring that the 
VA's statutory duty to assist the appellant in the 
development of his claim has been fulfilled.  See 38 U.S.C.A. 
§ 5108 (West 2002); Elkins v. West, 12 Vet. App. 209 (1999); 
Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

There must be new and material evidence as to each and every 
aspect of the claim that was lacking at the time of the last 
final denial in order for there to be new and material 
evidence to reopen the claim.  See Evans v. Brown, 9 Vet. 
App. 273 (1996).

4.  Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service 
connection for a psychiatric disability, to include 
depression.

Analysis

In a December 1992 rating decision the RO denied the 
veteran's claim of entitlement to service connection of a 
psychiatric disability other than PTSD.  The veteran did not 
appeal.  That decision is final.  See 38 U.S.C.A. § 
7105(b)(2)(c) (West 2002); 38 C.F.R. §§ 3.104, 20.1103 
(2007).  The veteran now seeks to reopen this claim.

At the time of the December 1992 rating decision, the 
evidence of record did not disclose an in-service incurrence 
of psychiatric disease and the medical evidence of record was 
against a finding of a relationship between the veteran's 
psychological complaints and service.  

Evidence added to the file since that time includes the 
veteran's private treatment records and her June 2006 
personal testimony.  

The veteran's personal testimony, to the effect that she has 
suffered from psychiatric symptomatology consistently since 
her service in Southwest Asia are essentially duplicative of 
her contentions at the time of her original claim.  Such 
contentions are not new.  See Reid v. Derwinski, 2 Vet. App. 
312, 315 (1992). Accordingly, this is not new and material 
evidence.

The veteran's psychological treatment records are also not 
new and material evidence.  These records merely document 
that the veteran has been diagnosed with various psychiatric 
disabilities, a matter that had been established at the time 
of the prior final denial.  Specifically, the December 2005 
psychiatric examination indicated pain disorder with 
psychological features and the veteran's ongoing medical 
treatment records, including a March 2006 treatment record 
show a diagnosis with depression.  However, there is still no 
competent medical evidence of record which relates the 
etiology of any psychological disorder to active service.  
See Cornele v. Brown, 6 Vet. App. 59, 62 (1993); Mintz v. 
Brown, 6 Vet. App. 277, 280 (1994) [medical evidence that 
merely documents continued diagnosis and treatment of 
disease, without addressing the crucial matter of medical 
nexus, does not constitute new and material evidence].

In view of the foregoing, the Board finds that while the 
evidence received since the last prior denial of service 
connection for a psychiatric disability was not previously 
submitted to agency decision makers, it does not relate to an 
unestablished fact necessary to substantiate the claim, is 
cumulative and redundant of the evidence of record at the 
time of the last prior final denial, and does not raise a 
reasonable possibility of substantiating the claim.  As such, 
new and material evidence has not been received pursuant to 
38 C.F.R. § 3.156(a).  Inasmuch as new and material evidence 
adequate to reopen the previously denied claim has not been 
received, the Board does not have jurisdiction to consider 
the claim or to order additional development.  See Barnett v. 
Brown, 83 F.3d. 1380 (Fed. Cir. 1996).  The claim is 
therefore denied.  

5.  Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service 
connection for a skin rash or infection of the feet.

Analysis

In a November 1996 rating decision, the RO denied the claim.  
The veteran did not appeal and the decision is final.  See 38 
U.S.C.A. § 7105(b)(2)(c) (West 2002); 38 C.F.R. §§ 3.104, 
20.1103 (2007).  

At the time of the November 1996 decision, it was noted that 
the veteran had suffered from a transient fungal infection of 
the feet and her service in Southwest Asia had also been 
established.  However, there was not any currently diagnosed 
disability which manifested as a rash on the veteran's feet 
and there was not competent medical evidence attributing any 
such condition to service.     

The evidence added since the November 1996 denial consists of 
the veteran's personal testimony, private treatment records 
and the December 2007 VA medical examination.  

With respect to the private treatment records, there is not 
any indication of a diagnosed disability which manifests as a 
rash on the veteran's feet.  Accordingly, these records are 
not new and material evidence with respect to this claim.    

To the extent that the December 2007 VA medical examination 
considered undiagnosed illness, it determined that no such 
illness, presumably to include an illness which manifests as 
a bilateral foot rash, existed.  As this evidence is against 
the veteran's claim, it is not material.  See Villalobos v. 
Principi, 3 Vet. App. 450 (1992) [evidence that is 
unfavorable to a claimant is not new and material].  

Finally, as noted above, the veteran's June 2006 personal 
testimony is essentially duplicative of the contentions of 
record at the time of the prior final denial issued in 
November 1996.  Accordingly, it is not new and material 
evidence.  See Reid, supra.   

The additionally submitted evidence does not satisfy any of 
the unestablished elements of the veteran's previously denied 
claim of entitlement to service connection of a bilateral 
foot rash.  New and material evidence has not been submitted.  
The request to reopen the previously denied claim is denied.  

6.  Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service 
connection for headaches.

Analysis

In a March 1995 rating decision, the RO denied the veteran's 
claim of entitlement to service connection of headaches.  
This decision was not appealed and is now final.  See 38 
U.S.C.A. § 7105(b)(2)(c) (West 2002); 38 C.F.R. §§ 3.104, 
20.1103 (2007).  

In March 1995, the competent and probative medical evidence 
of record supported the proposition that the veteran's 
headache condition was related to post-service stress rather 
than headaches or a head injury experienced in service or an 
undiagnosed illness contracted incident to service in 
Southwest Asia.  That is to say, a current disability and in-
service incurrence of injury had previously been established.  
The sole remaining unestablished element is medical nexus.  
Evidence pertaining to nexus therefore would be material.  

Evidence added to the veteran's claims folder since the prior 
final denial again consists of the June 2006 personal 
testimony, December 2007 VA examination and other private 
treatment records.    

With respect to that testimony to the extent that the veteran 
asserted that her headaches are related to service, in Moray 
v. Brown, 5 Vet. App. 211, 214 (1993), the Court specifically 
stated that lay persons are not competent to offer medical 
opinions and that such evidence does not provide a basis on 
which to reopen a claim for service connection.  Accordingly, 
the veteran's testimony is not new and material evidence.  

Concerning the veteran's private treatment records, these 
document only ongoing complaints of headaches and do not 
include nexus evidence linking the veteran's headaches to any 
event in service to include an undiagnosed illness contracted 
during service in Southwest Asia.  As the additionally 
submitted medical evidence documents only the ongoing process 
of the veteran's previously established headache disability 
it is cumulative and redundant and therefore not material.  
See Cornele; Mintz; supra.  

With respect to the December 2007 VA examination, the Board 
acknowledges that headaches were not among the conditions 
specifically mentioned in the examination report.  However, 
to the extent that the December 2007 VA examiner concluded 
that the examination did not yield any indication of an 
undiagnosed illness that may be attributable to Gulf War 
service, such opinion, is against the veteran's claim.  See 
Villalobos, supra. 

In the absence of any competent nexus evidence, the veteran's 
claim may not be reopened.  

In short, the Board finds that the evidence received since 
the March 1995 denial does not relate to an unestablished 
fact necessary to substantiate the claim of entitlement to 
service connection of headaches.  The additionally submitted 
evidence is cumulative and redundant of the evidence of 
record at the time of the prior final denial, and does not 
raise a reasonable possibility of substantiating the claim.  
See Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000), [a 
veteran seeking disability benefits must establish a 
connection between the veteran's service and the claimed 
disability]. Accordingly, new and material evidence has not 
been received pursuant to 38 C.F.R. § 3.156(a).  Consequently 
the request to reopen the previously denied claim of 
entitlement to service connection of a headache condition 
including claimed as due to an undiagnosed illness is denied.  


ORDER

Entitlement to service connection for chronic fatigue 
syndrome (CFS), as due to an undiagnosed illness is denied.

Entitlement to service connection for irritable bowel 
syndrome (IBS), as due to an undiagnosed illness is denied.

Entitlement to service connection for joint and muscle pain 
claimed as fibromyalgia is denied.  

Request to reopen a claim of entitlement to service 
connection for a psychiatric disability, to include 
depression is denied.

Request to reopen a claim of entitlement to service 
connection for a skin rash or infection of the feet is 
denied.

Request to reopen a claim of entitlement to service 
connection for headaches is denied.  



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


